Citation Nr: 1524552	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-06 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The Veteran served aboard the USS TRUXTON in June 1968, at which time the ship entered Da Nang Harbor.

2.  The medical evidence of record shows a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as presumptively due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed diabetes mellitus, type II is related to his active duty service, to include as due to exposure to Agent Orange.  In essence, he alleges that he was exposed to Agent Orange when his ship, the USS TRUXTON, was in the Da Nang Harbor from June 1-2, 1968, and that he was exposed to herbicides due to his ship's close proximity to the Vietnam coast.  The Veteran has not alleged that the USS TRUXTON docked to shore or a pier and he has not alleged that he ever set foot on the land mass of Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of diabetes mellitus, type II, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

VA has determined that for veterans who "served in the Republic of Vietnam" between January 6, 1962, and May 7, 1975, service connection is presumed for certain disorders likely caused by exposure to Agent Orange, including diabetes mellitus type II, even if a veteran cannot prove he was ever actually exposed to a qualifying herbicide.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  A VA examiner in July 2013, confirmed a current diagnosis of diabetes mellitus, type II.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

VA has defined inland waterways as "rivers, estuaries, canals, and delta areas inside the country," and expressly excluded "open deepwater coastal ports and harbors . . . where there is no evidence of herbicide use."  Letter from the Director of VA C&P Service, February 2009; December 2008 C&P Service Bulletin; Training Letter 10-06 (explaining that open deep-water harbors are "are not similar to the rivers, canals, and estuaries that make up the inland waterway system").  VA has also determined that service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

However, the Court of Appeals for Veterans Claims (Court) recently held that while VA has the authority to distinguish between inland and offshore waterways, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  Gray v. McDonald, No. 13-3339, slip op. at 10-11 (U.S. Vet. App. April 23, 2015).  The Court noted that the herbicide presumption is purportedly applied where there is evidence of spraying, and that the documents VA relied on in designating Da Nang Harbor as an offshore waterway were based on geographical characteristics, such as depth and ease of entry, and not on the probability of exposure due to spraying.  Id. at 13.  Ultimately, the Court found that VA's designation of Da Nang Harbor as an offshore waterway was arbitrary and that it was not entitled to deference.  Id. at 16.

The Veteran's personnel records and documentation from the U.S. Army & Joint Services Records Research Center (JSRRC) confirm the Veteran served aboard the USS TRUXTON from January 1968 to July 1968.  The JSRRC also confirmed that on June 1, 1968, the USS TRUXTON entered Da Nang Harbor to pick up a team of soldiers in order to conduct electronic surveillance in the Gulf of Tonkin, and returned to Da Nang Harbor on June 2, 1968, to disembark those troops.  Deck logs have corroborated this mission.

Accordingly, the Board finds the evidence of record is sufficient to establish a current diagnosis of diabetes mellitus, type II, and a presumption of herbicide exposure.  Therefore, service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


